      Case 1:19-cv-00075-DLH-CRH Document 51 Filed 06/08/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

United Financial Casualty Company,           )
                                             )
               Plaintiff,                    )
                                             )
                                             )
               vs.                           )
                                             )
Fila-Mar Energy Services, LLC, Douglas       )
Landis, Doman Farms Logistics, LLC,          )
Doman Farms, and Nomarco Inc. d/b/a          )
Doman Farms,                                 )
                                             )
               Defendants.                   )       ORDER OF CLARIFICATION
                                             )
               and                           )
                                             )       Case No. 1:19-cv-075
Great West Casualty Company,                 )
                                             )
               Intervenor Plaintiff,         )
                                             )
               vs.                           )
                                             )
United Financial Casualty Company,           )
Fila-Mar Energy Services, LLC, Douglas       )
Landis, Doman Farms Logistics, LLC,          )
Doman Farms, and Nomarco Inc. d/b/a          )
Doman Farms,                                 )
                                             )
               Defendants.                   )

       Before the Court is Intervenor Plaintiff, Great West Casualty Company’s (“Great West”),

letter seeking clarification as to whether the stay of further proceedings extends to the claims

asserted by Great West, filed on May 14, 2020. See Doc. No. 48. The Defendants filed a response

in opposition to the motion on May 14, 2020. See Doc. No. 50. For the reasons set forth below,

the Court denies the letter request of counsel for Great West.

       On May 13, 2020, the Court issued a stay of all further proceedings in federal court in

North Dakota until a resolution of the state court proceedings in Texas has occurred. See Doc.
       Case 1:19-cv-00075-DLH-CRH Document 51 Filed 06/08/20 Page 2 of 2



No. 47. Great West’s action arises from the same underlying accident involved in the Texas

Litigation, and requires consideration of some of the same evidence. The stay applies to all parties

and issues involved in this proceeding, including the claims asserted by Great West. The Court is

staying all proceedings in this case until all liability issues are resolved in the Texas Litigation.

       The Court has carefully reviewed the parties’ briefs, the record, and relevant case law. For

the reasons set forth above, the Court DENIES the Intervenor Plaintiff’s letter of clarification

(Doc. No. 48) insofar as it asks the Court to limit the stay.

       IT IS SO ORDERED.

       Dated this 8th day of June, 2020.

                                                       /s/ Daniel L. Hovland
                                                       Daniel L. Hovland, District Judge
                                                       United States District Court




                                                   2
